Exhibit 10.1

SEPARATION AGREEMENT
The following is an agreement (the “Agreement”) executed between Waheed Zaman
(“Employee”) and Chiquita Brands International, Inc. (the “Company”) with
respect to Employee’s separation from the Company.
In consideration of the mutual promises contained in this Agreement, the Company
and Employee agree as follows:
1.Employee will separate from the service of, and will resign as an officer and
employee of the Company and all of its subsidiaries and affiliates on May 31,
2012, which shall be his last day of employment with the Company (the
“Separation Date”). Effective as of the Separation Date, Employee hereby resigns
all his positions as director, officer or otherwise with respect to the Company
and its subsidiaries. The Company and Employee agree that, from and after the
Separation Date (and notwithstanding the provisions of Sections 4(a) and 4(f)
hereof), Employee will not perform services for the Company or its subsidiaries
and affiliates to any extent which would result in Employee’s separation not
being treated as a separation from service for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).
2.    In accordance with its normal payment schedule, the Company shall pay to
Employee his normal salary through the close of business on the Separation Date,
subject to all normal withholdings and taxes. Employee shall accrue vacation
through the Separation Date and the Company shall pay to Employee in a lump sum
all remaining earned and accrued, banked and/or carryover vacation pay due in
accordance with the Company’s paid time off policy. Upon the payments of such
amounts, Employee will have been paid all amounts due for salary and for earned
and accrued, banked and/or carryover vacation pay as of the Separation Date.
Such amount shall be paid on the normal payment date for the pay period
immediately following the Separation Date.
3.    Company’s Obligations. Subject to Employee’s satisfaction of Employee’s
obligations under Section 4 and 15 hereof:
(a)    Cash Benefit. The Company will pay Employee a cash benefit of Seven
Hundred Forty-Eight Thousand Dollars ($748,000) (“Cash Benefit”), which amount
is equivalent to the sum of Employee’s current annual base salary and annual
bonus target. In order to ensure compliance with the provisions of Section 409A
of the Internal Revenue Code, the Employee will receive his Cash Benefit in
equal bi-weekly installments, beginning with the first payroll date following
the acceptance and non-revocation of this Separation Agreement and ending on the
payroll date on or about the one year anniversary thereof.
(b)    Pro-Rata Annual Bonus. The Company will pay to Employee an amount equal
to a pro-rata bonus for the period of 2012 during which he was employed by the
Company (i.e., through the Separation Date). The amount will be determined based
on Employee’s actual performance had his employment not terminated and the
Company’s actual performance for purposes of the Company’s Management Incentive
Plan (“MIP”) as determined by the Company pursuant to the MIP for all other MIP-

Page1 of 8

--------------------------------------------------------------------------------

Exhibit 10.1

eligible employees. The amount will be paid on the date on which MIP bonus
payments are made to other MIP-eligible employees for the 2012 performance year
(but not later than December 31, 2013).
(c)    Health Benefits. Employee will retain any health benefits coverage in
which he is enrolled through the Separation Date. If Employee extends the
medical and/or dental and/or vision benefits in which he is enrolled as of the
Separation Date by timely electing coverage under COBRA (which right is not
contingent upon his effectiveness of this Agreement), the Company will pay the
full premium for COBRA coverage for the first twelve (12) months after the
Separation Date. For the remaining balance of the COBRA period, Employee will be
responsible for paying the full premium for COBRA coverage in effect from time
to time, in accordance with the ordinary terms and conditions applicable to
COBRA coverage. All other benefits in which Employee is enrolled or eligible as
of the Separation Date will cease as of the Separation Date.
(d)    Outplacement Service; Legal Fees. Employee will receive 12 months of
career transition services through OI Partners, commencing on the Separation
Date. The outplacement service will be forfeited if Employee does not initiate
outplacement services within thirty (30) days following the Separation Date. The
outplacement service will not be exchangeable for any other payment or benefit.
The Company will reimburse Employee up to an aggregate of Ten Thousand Dollars
($10,000) for legal fees incurred by Employee in connection with the negotiation
and execution of this Agreement, which reimbursement shall be made in a lump sum
within 60 days following the Separation Date.
(e)    Restricted Stock. Twenty-Three Thousand Eight Hundred Ninety Five
(23,895) shares of unvested restricted stock units previously granted to
Employee under the Company’s Stock and Incentive Plan shall vest upon the
satisfaction by Employee of his obligations under Section 15 hereof and will be
delivered to Employee as soon as administratively practicable thereafter,
provided, however that the shares will not be delivered to Employee until the
earliest date permissible which would not result in a violation of Section 409A
of the Internal Revenue Code.
(f)    Defined Contribution Plan Benefits. The Company acknowledges that
Employee is fully vested in his accounts under the Company’s Capital
Accumulation Plan (the “CAP”). The full amount of Employee’s Deferral
Contribution account (including earnings therein) under the CAP, and the
portions of his other accounts (including earnings therein) under the CAP which
vested prior to January 1, 2005, if any, shall be paid to Employee in accordance
with the terms of the CAP, as amended so as to comply with the provisions of
Section 409A of the Internal Revenue Code. The Company acknowledges that
Employee is fully vested in his accounts under the Company’s Savings and
Investment Plan (the “SIP”). The full amount of Employee’s accounts (including
earnings therein) under the SIP shall be paid to Employee in accordance with the
terms of the SIP.
(g)    Insurance. The Company shall not cancel any coverage for Employee under
any director and officer liability insurance policy otherwise maintained by the
Company with respect to any other current or former officers and directors and
shall not discriminate against Employee vis-à-vis other officers and former
officers in any

Page2 of 8

--------------------------------------------------------------------------------

Exhibit 10.1

purchase or renewal of any such policy or any purchase of an extended reporting
period under a policy that is not renewed.
4.    Employee’s Obligations.
(a)    Employee will transfer his responsibilities in an appropriate manner and
use reasonable best efforts to effect a smooth transition;
(b)    Employee will not following the date hereof represent or bind the Company
or any of its subsidiaries or enter into any agreement on behalf of the Company
or any of its subsidiaries;
(c)    Employee will return to the Company no later than the Separation Date his
Company credit cards, keys, identification cards, iPad and laptop computer (if
applicable);
(d)    Employee will return to the Company no later than the Separation Date all
other Company property and materials, including but not limited to computer
hardware and accessories, computer software disks or other media, computer
files, books, documents, records and memoranda;
(e)    Employee will no later than the Separation Date repay all cash advances
and file a final expense report;
(f)    Employee will fully cooperate and assist the Company with any litigation
matters or agency proceedings for which Employee’s testimony or cooperation is
requested (including following the Separation Date), provided that Employee is
compensated for any reasonable and necessary expenses incurred or actual income
lost as a result of his cooperation and assistance.
(g)    At the Company’s request, Employee will (i) sign all necessary documents
to effect Employee’s resignation from all director, officer or other positions
with the Company and its subsidiaries, as well as any such positions with joint
venture companies and other companies in which the Company and its subsidiaries
have a direct or indirect ownership interest and (ii) sign all documentation,
and take any other action, necessary to transfer to the Company’s designee all
title or other interest Employee has in “nominee” or similar shares of any
company in which Chiquita has a direct or indirect ownership interest, if any.
(h)     Without limiting the provisions of any confidentiality or similar
agreement in effect between Employee and the Company or a subsidiary, from and
after the Separation Date, Employee will hold in a fiduciary capacity for the
sole benefit of the Company all information, knowledge or data relating to the
Company or any of its subsidiaries and their respective businesses and
investments, including investments in joint ventures, which information,
knowledge or data the Company or any of its subsidiaries consider to be
proprietary, confidential, or not public knowledge (including but not limited to
trade secrets) that Employee obtains or has previously obtained during
Employee’s employment by the Company or any of its subsidiaries (“Proprietary,
Confidential or Non-Public Information”), provided, however, that Proprietary,
Confidential or Non-Public Information shall not include information that is now
or later becomes part of the public domain, unless such information becomes part
of the public domain as a result of any action or inaction on the part of
Employee. Until and from and

Page3 of 8

--------------------------------------------------------------------------------

Exhibit 10.1

after the Separation Date, Employee will not, except as required by applicable
law, directly or indirectly use, communicate, divulge or disseminate any
Proprietary, Confidential or Non-Public Information for any purpose not
authorized by the Company or its subsidiaries, or for any purpose not related to
the performance of Employee’s work for the Company or any of its subsidiaries.
Neither the Company’s senior executive officers or directors nor Employee shall
by speech or actions disparage the other party; provided, however, that nothing
herein shall prevent either party from responding truthfully in any legal or
regulatory proceeding. At any time requested by the Company or any of its
subsidiaries, and in any event on or prior to the Separation Date, Employee
shall return all copies of all documents, materials or information in any form,
written or electronic or otherwise, that constitute, contain, refer or relate to
any Proprietary, Confidential or Non-Public Information.
(i)    For a period of one (1) year after the Separation Date, Employee will
not, without the written consent of the Company, directly or indirectly, engage
in, invest in or participate in any business or activity conducted by those
entities listed on Appendix A hereto (any such company a “Competing Business”),
whether as an employee, officer, director, partner, joint venturer, consultant,
independent contractor, agent, representative, shareholder or in any other
capacity (other than as a holder of less than five percent (5%) of any class of
publicly traded securities of any such Competing Business).
(j)    For a period of one (1) year after the Separation Date, Employee will
not, without the written consent of the Company, directly or indirectly,
solicit, entice, persuade or induce, or attempt to solicit, entice, persuade or
induce (i) any customer, supplier, distributor or other person or entity that
has a business relationship, contractual or otherwise, with the Company or any
of its subsidiaries (or any of their respective joint ventures) to direct or
transfer away from the Company or any of its subsidiaries (or such joint
ventures), or eliminate, interfere with, disrupt or reduce or modify to the
detriment of the Company or any of its subsidiaries (or such joint ventures) any
business, patronage or source of supply, or (ii) any person to leave the
employment or service of the Company or any of its subsidiaries (or any such
joint ventures) (other than persons employed in a clerical, non-professional or
non-managerial position).
(k)    Employee understands and agrees that the restrictions set forth in
paragraphs (h), (i) and (j) above, including, without limitation, the duration
and scope of such restrictions, are reasonable and necessary to protect the
legitimate business interests of the Company and its subsidiaries. Employee
further agrees that the Company will be entitled to seek and obtain injunctive
relief against Employee in the event of any actual or threatened breach of such
restrictions, and Employee hereby consents to the exercise of personal
jurisdiction and venue in a federal or state court of competent jurisdiction
located in Hamilton County, Ohio, and Employee agrees not to initiate any legal
action relating to the subject matter hereof in any other forum. Employee
understands and agrees that this Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that State. If any provision of this Agreement is
determined to be unenforceable or unreasonable by any Court, then such provision
will be modified or omitted only to the extent necessary to make such provisions
and the remaining provisions of this Agreement enforceable.

Page4 of 8

--------------------------------------------------------------------------------

Exhibit 10.1

5.    General Release. In exchange for the payments and benefits identified in
the Agreement, which Employee acknowledges are in addition to anything of value
to which he is already entitled, Employee hereby releases, settles and forever
discharges the Company, its parent, subsidiaries, affiliates, joint venture
companies, successors and assigns, together with their past and present
directors, officers, employees, agents, insurers, attorneys, and any other party
associated with the Company, to the fullest extent permitted by applicable law,
from any and all claims, causes of action, rights, demands, debts, liens,
liabilities or damages of whatever nature, whether known or unknown, suspected
or unsuspected, which Employee ever had or may now have against the Company or
any of the foregoing. This includes, without limitation, any claims, liens,
demands, or liabilities arising out of or in any way connected with Employee’s
employment with the Company and the termination of that employment, pursuant to
any federal, state or local laws regulating employment such as the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, the Family and Medical Leave Act of 1993 and the Civil Rights Act known
as 42 USC 1981, the Employee Retirement Income Security Act of 1974 (“ERISA”),
the Worker Adjustment and Retraining Notification Act (“WARN”), the Fair Labor
Standards Act of 1938, as well as all federal, state and local laws, except that
this release shall not affect any rights of Employee for benefits payable under
any Social Security, Worker’s Compensation or Unemployment laws. Employee
acknowledges and agrees that the payments and benefits payable pursuant to this
Agreement are in lieu of any payments or benefits which may otherwise be due to
Employee in connection with Employee’s separation or termination of employment,
including, pursuant to the Chiquita Brands International, Inc. Executive Officer
Severance Pay Plan. Employee shall not be entitled to any recovery, in any
action or proceeding that may be commenced on the Employee’s behalf in any way
arising out of or relating to the matters released under Section 5 or Section 6
hereof. Notwithstanding the foregoing, nothing herein shall release the Company
from any claim based on (i) Employee’s vested benefits under the employee
benefit plans of the Company or (ii) Employee’s eligibility for indemnification
in accordance with applicable laws or the certificate of incorporation or
by-laws of the Company (or any affiliate or subsidiary).
6.    Waiver and Release Under ADEA and OWBPA. Employee further expressly and
specifically waives any and all rights or claims under the Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively the “Act”). Employee acknowledges and agrees that this waiver of
any right or claim under the Act (the “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (a) that this Agreement and this Waiver is
written in a manner which he understands; (b) that this Waiver specifically
relates to rights or claims under the Act; (c) that he does not waive any rights
or claims under the Act that may arise after the date of execution of this
Agreement; (d) that he waives rights or claims under the Act in exchange for
consideration in addition to anything of value to which he is already entitled;
(e) that he is advised in writing to consult with an attorney prior to executing
this Agreement; and (f) that he has received the disclosure form as required by
the Act attached hereto as Appendix B.

Page5 of 8

--------------------------------------------------------------------------------

Exhibit 10.1



7.    It is understood and agreed that for purposes of this Agreement, the term
“Company” as used herein, shall include not only Chiquita Brands International,
Inc., but also all of its direct or indirect subsidiaries or affiliated
companies.
8.    This Agreement shall bind Employee’s heirs, executors, administrators,
personal representatives, spouse, dependents, successors and assigns.
9.    This Agreement shall not be construed as an admission by the Company of
any wrongdoing or any violation of any federal, state or local law, regulation
or ordinance, and the Company specifically disclaims any wrongdoing whatsoever
against Employee on the part of itself, its employees, representatives or
agents.
10.    Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Employee, his beneficiaries or legal representatives without the
prior written consent of an officer of the Company.
11.    This Agreement shall in all respects be interpreted, enforced and
governed by the laws of the State of Ohio. Except as otherwise provided in
paragraph 4(k) of this Agreement, the parties agree that any controversy or
claim arising out of or relating in any manner to this Agreement or to
Employee’s relationship with the Company shall be settled by arbitration
administered by the American Arbitration Association under its Employment
Dispute Resolution Rules and in accordance with the Due Process Protocol for
Mediation and Arbitration of Statutory Disputes Arising Out of the Employment
Relationship, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.
12.    If any provision of this Agreement is determined to be unenforceable by
any court, then such provision will be modified or omitted to the extent
necessary to make the remaining provisions of this Agreement enforceable.
13.    The Company may withhold from amounts payable under this Agreement all
federal, state, local, and foreign taxes that are required to be withheld by
applicable laws or regulations.
14.    Employee and the Company intend for the provisions of this Agreement to
comply with the requirements of Section 409A and the Company and Employee have
no reason to believe that the provisions of this Agreement violate such section.
15.    This Agreement is effective as of the date hereof. However, the
obligations of the Company under Section 3 hereof will not become effective
unless following the Separation Date Employee re-affirms in writing his
agreement to the provisions of this Agreement and re-executing Sections 5 and 6
hereof, as of a date following the Separation Date. Employee acknowledges that
he understands that(a) he has forty-five (45) days after receipt of this
Agreement to decide whether to accept it and that he may revoke any acceptance
of this Agreement within (7) days of such acceptance and (b) he will have
forty-five (45) days following the Separation Date to decide whether to complete
the re-execution and re-affirmation described in the preceding sentence and may
revoke such re-execution and re-affirmation within 7 days of such re-execution
and re-affirmation. The obligations of the Company under this Agreement shall
not become effective until the second seven (7) day revocation period has
expired.

Page6 of 8

--------------------------------------------------------------------------------

Exhibit 10.1



Notwithstanding the foregoing, and provided that the obligations set forth in
this Agreement have otherwise been complied with fully, the provisions of this
Section 15 shall be subject to the following:
(a)If Employee dies or becomes disabled prior to the Separation Date, this
Agreement shall remain in full force and effect notwithstanding the fact that
Employee has not executed a document re-affirming his agreement to the
provisions of this Agreement and re-executing Sections 5 and 6 hereof; and
(b)Upon Employee’s re-affirmation of his agreement to the provisions of this
Agreement and re-execution of Sections 5 and 6 hereof effective as of the
Separation Date, the Agreement shall remain in full force and effect.
16.    No modification or amendment of this Agreement will be valid unless made
in writing and signed by or on behalf of each party by a duly authorized
representative of Employee and the Company.
 


TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.
 




IN WITNESS WHEREOF, the Company hereby offers this Agreement to Employee on this
31st day of May, 2012.
 
 
 
CHIQUITA BRANDS INTERNATIONAL, INC.
 
By:
/s/ James E. Thompson
 


Its:
James E. Thompson
Senior Vice President, General Counsel and Secretary
 
 










Page7 of 8

--------------------------------------------------------------------------------

Exhibit 10.1


 
ACCEPTANCE
 
I hereby agree to the terms of this Agreement and acknowledge my acceptance of
it this 1st day of June 2012.
  
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
/s/ Waheed Zaman__________________________
 
 
 
Waheed Zaman
 
 
 
 
 
 
 
 
 
 
 
 




Page8 of 8

--------------------------------------------------------------------------------


APPENDIX A




The Competing Businesses consist of:


(A) the following companies and their subsidiaries and affiliates, as well as
any company which acquires all or substantially all of the banana, fresh fruit
or fresh cut fruit business, as the case may be, of any of the following
companies:


Dole Food Company, Inc.
Fresh Del Monte Produce Inc.
Fyffes plc
Noboa Group.


and


(B) any company that was, at the time of your termination of employment with the
Company or one of its subsidiaries, in direct competition with the Company or
any of its subsidiaries or joint ventures in the bagged or packaged salad,
vegetable or fruit products businesses in the United States, the fresh or
processed produce business in the Far East, or the processed fruit or fruit
ingredients business in the United States or Europe, provided that you were
employed in or provided substantial services to such business or businesses
conducted by the Company or any of its subsidiaries or joint ventures within two
years prior to the date of your termination of employment.


and


(C) any company engaged in the direct sourcing of bananas or other fresh fruit
for sale through its own distribution network.









--------------------------------------------------------------------------------


EXHIBIT B

ADEA SECTION 7(f)(1)(H) DISCLOSURE FORM
Executive Officer Severance Plan


The individuals who are eligible to participate in this employment termination
program include those U.S.-based executives who are participants in the Chiquita
Brands International, Inc. Executive Officer Severance Plan (the “Plan”) and who
were offered a transfer of their position to Charlotte, North Carolina, as a
result of the Company’s relocation of its headquarters there, and declined that
transfer offer. The individuals who were ineligible for this employment
termination program are those executives of the Company in the decisional unit
described below who were offered the transfer and accepted the Company’s
transfer offer.
Additionally, to be eligible to participate in this program, the executive must:
(i)  not be eligible for any other severance, termination and/or dismissal pay
from the Company other than what is provided under the program; (ii) continue to
perform his/her job duties and responsibilities in a satisfactory manner and
maintain good conduct, as determined by the Company in its sole discretion,
through the executive’s Separation Date; and (iii) mutually execute the
Separation Agreement and Release (“Agreement”) in favor of the Company before
forty-five (45) days after receipt of the Agreement or the day after his/her
Separation Date, whichever is later (and not revoke the Agreement during the
seven (7) calendar day period following his/her execution of the Agreement).
These are the only time limits applicable to the program.
The decisional unit for this program includes all U.S.-based executives
employees who were offered a transfer of their position to Charlotte, North
Carolina. The selection factor for those eligible for the program was whether
the executive accepted the transfer offer. The following is a list of job titles
that are eligible and ineligible for the program (with ages of the incumbents in
the job titles). This information is provided for the decisional unit at issue.


Job Titles
Ages (as of June 1, 2012)
of Eligible Employees


 
Ages (as of June 1, 2012)
 
of Ineligible Employees


Sr. VP Products Supply Organization


52
 
Chief Executive Officer
 
54
President of North America
 
40
Sr. VP and Chief People Officer
 
50
Sr. VP, Gov’t and Int’l Affairs and Corp. Responsibility Officer
 


62
Sr. VP, General Counsel & Secretary
 


51
VP Global Quality & Food Safety
 
49





Note:    This information is current as of the date provided, and to the extent
changes occur in the information after the date provided, no supplemental
information will be provided.



